UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6164


JUAN D. WHITE,

                 Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00221-RAJ-LRL)


Submitted:   May 21, 2015                   Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Delano White, Appellant Pro Se.  Donald Eldridge Jeffrey,
III,   Assistant Attorney   General, Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Juan   Delano    White      seeks     to    appeal     the    district     court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2012)

petition as successive.               The district court referred this case

to   a    magistrate      judge      pursuant       to    28   U.S.C.      §   636(b)(1)(B)

(2012).         The magistrate judge recommended denying the petition

without     prejudice       on    the    ground      that      it   was    successive     and

advised     White    that      failure    to       file   timely      objections     to   the

findings and recommendations set forth in the report would waive

appellate        review   of     a   district       court      order      based   upon    such

findings and recommendations.

         The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                 Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                 White has waived appellate review

by   failing        to    file       objections           in    the    district      court.

Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.




                                               2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3